Citation Nr: 1738360	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  04-40 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for disability of the thoracolumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to August 1999 and from May 2000 to June 2002. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2003 (left elbow issue), November 2008 (thoracic spine and hearing loss issues), and December 2009 (cervical spine and left foot issues) rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs). Entitlement to TDIU arose during the course of the appeal of the rating issues.

In December 2004, the Veteran withdrew a previous request for a hearing before the Board.

In an August 2009 decision, the Board denied the appeal as to the increase for left elbow neuropathy, as well as other issues. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In an October 2011 decision, the Court vacated the Board decision only with regard to the left elbow neuropathy determination and remanded that matter to the Board.

In June 2012, the Board remanded the remaining issues on appeal for additional evidentiary development.

In a September 2013 rating decision, the AOJ granted an earlier effective date of the 10 percent rating assigned for the thoracolumbar spine disability to January 12, 2004.

In March 2016, the Board denied the Veteran's claim for a rating in excess of 10 percent for the thoracolumbar spine disability.  The Board also denied service connection for bilateral hearing loss; denied entitlement to earlier effective dates for the thoracolumbar spine disability, cervical spine disability, and disability of the left foot; denied entitlement to higher ratings for cervical spine disability, disability of the left foot, and left elbow neuropathy; and remanded the issue of entitlement to TDIU for initial AOJ adjudication.

The Veteran subsequently appealed the Board's March 2016 denial of entitlement to an increased rating in excess of 10 percent for the thoracolumbar spine disability to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Court, inter alia, issued a Joint Motion for Partial Remand (JMPR) filed by representatives for both the Veteran and the VA Secretary, remanding the Board's decision as to the denial of an increased rating in excess of 10 percent of the thoracolumbar spine disability to the Board for further proceedings consistent with the JMPR.  The Court also dismissed the appeal as to the remaining issues denied by the Board in its March 2016 decision.

In a May 2017 rating decision, the AOJ denied entitlement to a TDIU. The Veteran submitted a notice of disagreement (NOD) in July 2017.  However, the issue of TDIU is nevertheless on appeal as part and parcel of the increased rating claim on appeal, regardless of the separate adjudication of other TDIU claims, whether formal or raised as part and parcel of different increased rating claims.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether, throughout the pendency of the appeal period, symptoms of the Veteran's disability of the thoracolumbar spine have most nearly approximated forward flexion to 30 degrees, but there was no ankylosis or incapacitating episodes due to intervertebral disc syndrome.

2.  The evidence of record does not indicate that the Veteran's service-connected disabilities are so severe as to preclude the Veteran from obtaining and maintaining substantially gainful employment.



CONCLUSIONS OF LAW

1. The criteria for a rating of 40 percent, but no higher, for disability of the thoracolumbar spine have been met throughout the appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code (DC) 5242 (2016).

2.  The criteria for a TDIU are not met. 38 U.S.C.A. § 1155, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000. See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2016). Moreover, neither the Veteran nor his attorney has raised any issues with regard to the duty to notify or duty to assist, nor have any such issues been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Disability of the Thoracolumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4. The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58   (1994). However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claims.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. See DeLuca v. Brown, 8 Vet. App. 202 (1995). In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40.

The Veteran's disability of the thoracolumbar spine is currently rated under 38 C.F.R. §§ 4.71a, DC 5242, which permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined. 38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months. A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Under the General Rating Formula, a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine. The only higher schedular ratings under the general rating formula are 50 percent for unfavorable ankylosis of the entire thoracolumbar spine and 100 percent for ankylosis of the entire spine. 

Historically, service connection for low back pain was granted in a June 2000 rating decision and an initial noncompensable rating was assigned effective September 1999. This rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5295; for lumbar strain. On August 5, 2005 the AOJ received the Veteran's request for disability compensation for chronic mechanical thoracic pain. In the November 2008 rating decision on appeal, the AOJ granted service connection for mild degenerative thoracic spondylosis effective December 13, 2005 and included it with the evaluation for chronic lumbar strain, assigning a 10 percent rating under Diagnostic Code 5242 effective December 13, 2005. In a September 2013 rating decision, the AOJ granted an earlier effective date-to January 12, 2004-for the 10 percent rating. It did so based on a statement dated January 12, 2005 from Dr. W.A.-treating that statement as the claim-and a determination that the revision of the criteria for rating disabilities of the spine was a liberalizing law, arriving at a date one year earlier than the date of claim. 

Turning to the pertinent evidence of record, May 2004 VA treatment notes document that the Veteran underwent an MRI of his thoracic spine because of complaints of thoracic spine pain with left radiculopathy. He was found to have small hemangiomas of the spine with no areas of impingement on the cord.

On November 10, 2005, the Veteran's representative submitted a letter dated January 12, 2005 signed by "W.A.," M.D. In that letter, Dr. W.A. stated that the Veteran had been his patient for approximately one year and Dr. W.A. had evaluated him for several conditions including chronic mechanical thoracic back pain. Dr. W.A. stated that he believed the Veteran's mechanical thoracic back pain had been present continuously since 2001. Dr. W.A. reported that the Veteran had chronic mechanical thoracic pain for which he had been treated with electrical stimulation and cortisone.

Records of treatment of the Veteran at the Health Source of West Ashley document that he last received treatment for his back from that provider in early November 2007. The records include a diagnosis of moderate arthritis of the thoracic spine in the mid thoracic vertebrae in January 2007. For rating purposes, the records provide only that the Veteran reported pain.

On July 2008 VA spine examination, the Veteran reported that he had constant nonradiating pain of the back without numbness or weakness. He had some bowel incontinence, but that started after fissure surgery, not after the back injury. He reported no erection problems and that he had not been prescribed bed rest by a physician in the past year. He reported that he was unable to lift more than 30 pounds or walk more than 20 minutes, had no functional limitations in standing, but was unable to sit more than 30 minutes. He also reported that he was working full time at a clerical job and had missed 3 to 4 days of work in the last year due to back pain. He reported that he had no flare-ups. 

Physical examination found him to have a normal gait, normal curvature of the lumbar spine, no spasms or tenderness, and no pain on straight leg raising. Lower extremity sensation and reflexes were normal and there was no muscular atrophy. Active range of motion of the thoracolumbar spine was measured as to 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of lateral flexion to the left and to the right, and 45 degrees of lateral rotation to the left and to the right. Pain was noted at the endpoints of each range of motion. The examiner repeatedly noted that there was "no DeLuca." The examiner stated that there was no pain on range of motion or flare ups other than stated and that the Veteran had no additional limitation caused by pain, fatigue, weakness, or lack of endurance following repetitive use. The impression was chronic lumbar strain and mild degenerative thoracic spondylosis. X-ray study showed thoracic spine mild wedge deformity and mild degenerative spondylosis in the thoracic spine and a normal lumbar spine. 

July 2009 records of treatment at the Southeastern Spine Institute include Dr. L.F.'s comment that physical examination revealed some tenderness to palpation of the thoracic spine and paraspinal region on the left. Dr. L.F. stated that there were no findings of neurologic deficit involving his extremities. 

On September 2009 VA spine examination, the Veteran reported that he suffered from constant pain that radiated to his left hip. He reported that he had no numbness or weakness and no problem with erections. He reported that, due to his thoracolumbar spine pain he was unable to lift more than 25 pounds, lift anything from the ground, walk more than 20 minutes, or sit more than 10 minutes, but standing was not a problem. The Veteran reported that he was working full time and had missed from a few hours to a half day of work 2 or 3 times in the last year due to back pain. He reported that he suffered from flare-ups a few times per week and these lasted 30 minutes until medication helped, and that he was unable to do any physical activity during the flare.

Physical examination revealed a slightly kyphotic curvature of the thoracic spine. There was no tenderness to palpation and no spasms. He had no pain on straight leg raising. Lower extremities strength, reflexes, and sensation were normal and he had no muscular atrophy. Thoracolumbar range of motion was measured as to 70 degrees of forward flexion with pain beginning at 50 degrees, 30 degrees of extension, 30 degrees of right and left lateral flexion, and 45 degrees of right and left lateral rotation, with pain at the endpoints of these other motions. The examiner again indicated that the factors for consideration pursuant to DeLuca were not present. Diagnosis was thoracic spinal spondylosis with chronic lumbar strain.

December 2009 records of treatment at the Southeastern Spine Institute document the Veteran's report that he had aching pain of his mid back of about an 8 on a 0 to 10 scale. Also of record is the report of a December 2009 thoracic spine MRI stating that the Veteran had mild multi-level noncompressive spondylosis. Dr. L.F. noted that he had reviewed the MRI findings and that they were that the Veteran had some mild degenerative changes. Dr. L.F. stated that there was no significant thoracic abnormality and recommended physical therapy.

In argument received in December 2012, the Veteran's representative noted that the Veteran was prescribed metaxalone for his back condition and included evidence showing that this was a muscle relaxant used to relieve pain and that the side effects could include drowsiness. She contended that the Veteran suffered from such drowsiness that he could not drive a car that this tended to show that his back disability was more severe than what was reflected by the current disability rating. 

On July 2015 VA spine examination, the diagnosis was degenerative arthritis. The Veteran reported that he had pain of 7 on a scale of 0 to 10. He reported that he was unable to do routing chores, work on his car, or do heavy lifting because of his back pain. He reported that he has no flare-ups associated with his thoraolumbar spine disability. Range of motion was measured as forward flexion to 40 degrees, extension to 20 degrees, lateral flexion to 20 degrees on the left and on the right, and lateral rotation to 30 degrees on the left and on the right. The examiner stated that this resulted in the inability to bend forward properly to pick up objects from the floor. The Veteran was able to perform repetitive testing and there was no additional functional loss after such testing. The Veteran did not have guarding or muscle spasm. The examiner stated that he could not say without merely speculation as to whether the Veteran would have significantly limited functional ability with repeated use over time due to pain, weakness, fatigability or incoordination. Muscle strength, reflexes and sensory examination of the lower extremities were all normal. Straight leg raising was negative. He did not have radiculopathy or interveterbral disc syndrome and did not have ankylosis. The examiner also stated that the limitation of motion was out of proportion to the radiographic studies.

A January 2016 note from the Southeastern Spine Institute indicated that the Veteran complained of mid back pain which had increased in severity. The symptoms at the present time are up to a 9 on a scale of 1 to 10. Driving, working, sitting too long, and too much exercise all tend to make these symptoms worse. On physical examination, there was some tenderness over the mid back, although this certainly doesn't seem to be predominantly muscular pain that he is experiencing including the pain that is radiating toward the left side. There was no definite weakness in the lower extremities or definite neurologic deficits clinically. The reported feet numbness; however, the examiner did not find anything definitely linking this to the thoracic area. Later in January 2016, the Veteran underwent an EMG and nerve conduction study, which showed no evidence of radiculopathy.

On May 2016 VA peripheral nerves examination, there were no symptoms of constant pain, intermittent pain, paresthesias and/or dysesthesias, or numbness in either lower extremity. Muscle strength testing in the knee and ankle were normal. The Veteran did not have muscle atrophy. Reflex and sensory exams were normal. The Veteran had no trophic changes attributable to peripheral neuropathy. His gait was normal. All nerves of the lower extremity were found to be normal. 

On June 2016 VA spine examination, the Veteran reported constant mid and lower back pain. He rated his pain as an 8 out of 10. He managed his pain with meloxicam, muscle relaxers, and Pennsaid topical solution. He denied back surgery, and endorsed history of steroid injection, acupuncture, massage and physical therapy. He denied bowel or bladder incontinence. He also denied hospitalizations or emergency room visits in the past 12 months for his thoracolumbar spine disability. He denied a use of back brace, cane, crutch or walker. He did not report flare-ups of the back. He described his functional impairment as limiting walking, standing, and sitting for extended periods of time.

On physical examination, range of motion testing revealed forward flexion limited to 70 degrees. Extension, right and left lateral flexion, and right and left lateral rotation were each limited to 20 degrees. Pain was noted on exam and caused functional loss. There was evidence of pain with weight bearing. There was objective evidence of thoracic tenderness to palpation. After 3 repetitions, forward flexion was additionally limited to 60 degrees, and extension was additionally limited to 15 degrees. The examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time. The Veteran had muscle spasm and tenderness of the back not resulting in abnormal gait or abnormal spinal contour. Muscle strength, reflexes and sensory examination of the lower extremities were all normal. Straight leg raising was negative. He did not have radiculopathy or interveterbral disc syndrome and did not have ankylosis.

The Board has considered whether an increased schedular rating is warranted for the Veteran's disability of the thoracolumbar spine based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45, and the Court's holding in DeLuca v. Brown, supra. Accordingly, in light of the impairment of the Veteran's forward flexion to 40 degrees, as well as the examiner's notation that the Veteran "is not able to bend forward properly to pick up any objects from the floor" (see the VA examination report dated July 2015), and in consideration of his reports of flare-ups of lumbar spine symptoms, the Board finds that the Veteran's service-connected lumbar spine disability most nearly approximates the criteria required for a 40 percent disability rating. See 38 C.F.R. § 4.7 (2016).

However, neither the VA reports of examination or treatment records indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine. Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis. The lay statements similarly do not indicate that there has been ankylosis. Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40 , 4.45, this rule does not apply where, as here, the Board has awarded the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis. See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating criteria adequately contemplate disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization. If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms are fully contemplated by the applicable rating criteria. The general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed. Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion. 38 C.F.R. § 4.59 (2016); see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40, 4.45 (2016). The difficulty in walking and standing are consequences of the symptom of pain and not separate symptoms. As the criteria contemplate the symptoms, the Board need not consider whether the lumbar spine disability causes marked interference with employment for purposes of an extraschedular rating.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities." Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record. The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities"). The Board will therefore not address the issue further.

For the foregoing reasons, a rating of 40 percent, but no higher, is warranted for the Veteran's disability of the thoracolumbar spine throughout the appeal period. As the preponderance of the evidence reflects the symptoms of the Veteran's disability of the thoracolumbar spine do not more nearly approximate the criteria for a rating higher than 40 percent, the benefit of the doubt doctrine is not for application and the claim for a rating higher than that assigned herein must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

III.  TDIU

The Veteran contends that he is unemployable as a result of his service-connected disabilities. For the reasons described below, the Board concludes that a TDIU is not warranted.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16 (a).

It is further provided that the existence or degree of nonservice-connected or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable. 

Marginal employment-defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person-shall not be considered substantially gainful employment. 38 C.F.R. § 4.16. In 2016, the income threshold was $12,486 per annum. See U.S. Department of Commerce, Bureau of the Census, PRELIMINARY ESTIMATE OF WEIGHTED AVERAGE POVERTY THRESHOLDS FOR 2016. Marginal employment may also be held to exist, on a fact found basis, including, but not limited to, employment such as a family business or sheltered workshop, when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16 .

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In this case, the Veteran's service-connected disabilities presently include major depressive disorder with generalized anxiety disorder and panic disorder (rated as 70 percent disabling); chronic lumbar strain with mild degenerative thoracic spondylosis (rated as 40 percent disabling per this decision); headaches (rated as 30 percent disabling); cervical spine strain with spur at C5 (rated as 20 percent disabling); fracture of the left clavicle (rated as 20 percent disabling); tinnitus (rated as 10 percent disabling); left elbow ulnar neuropathy (rated as 10 percent disabling); left foot metatarsalgia (rated as 10 percent disabling); benign prostatic hypertrophy (rated as 10 percent disabling); chondromalacia patella, right knee (rated as noncompensably disabling); chondromalacia patella, left knee (rated as noncompensably disabling); fracture, fourth, fifth and sixth ribs (rated as noncompensably disabling); allergic rhinitis, status post septoplasty (rated as noncompensably disabling); and fracture of the right ring finger (rated as noncompensably disabling). The Veteran has met the percentage requirements in this case, as his combined rating is 90 percent. 

However, the evidence of record reflects that the Veteran is currently gainfully employed. In the Veteran's June 2015 claim for TDIU, the Veteran indicated that he was presently employed by the U.S. Coast Guard, as an auditor. He worked 40 hours a week since August 25, 2002. Under "Time lost from illness," the Veteran indicated "various." He also indicated that he earned $76,131.00 in the past 12 months. Additionally, the June 2016 VA spine examiner noted that the Veteran was employed full-time by the U.S. Coast Guard for 12 years at which he performs a sedentary position, with five reported missed days in the past 12 months. The examiner opined that the Veteran was capable of maintaining his current position and was capable of performing other sedentary positions, as the Veteran was independent with driving and activities of daily living with no use of assistive devices, and had a normal gait.

The Board acknowledges a July 2015 VA mental disorders examination report, which found that the Veteran had serious symptoms and serious impairment in occupational and social functioning, including "barely able to keep a job," and "avoids conflicts with peers and coworkers by isolating from them and disengaging from conversations."  However, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Here, the above evidence reflects that the Veteran is currently employed and gainfully so; thus, his service connected disabilities do not render him unable to secure or follow substantially gainful employment. 

Thus, the preponderance of the evidence in the record establishes that the Veteran is not precluded from securing and maintaining substantially gainful employment due to service-connected disabilities. Moreover, the Veteran's employment is not marginal, as his earned income is noted to be higher than the poverty threshold, and there is no indication that his employment is in a sheltered environment. 

As the preponderance of the evidence is against the claim for a TDIU, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.





ORDER

Entitlement to a rating of 40 percent, but no higher, for disability of the thoracolumbar spine is granted for the entire appeal period, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


